Citation Nr: 0824244	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO. 06-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Medical and Regional Office Center (M&ROC)
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for hearing loss 
disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for heart disease.

5. Entitlement to service connection for the residuals of a 
fractured jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1988. He had service in the Republic of Vietnam from 
January 1969 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the M&ROC.

In March 2007, the veteran had a hearing at the M&ROC before 
the Veterans Law Judge whose name appears at the end of this 
decision.

The following issues require further development and are 
addressed in the REMAND portion of the decision below: 1) 
Entitlement to service connection for low back disability; 
2) entitlement to service connection for hearing loss 
disability; and 3) entitlement to service connection for the 
residuals of a fractured jaw. Those issues are REMANDED to 
the M&ROC via the Appeals Management Center (AMC), in 
Washington, DC:


FINDINGS OF FACT

1. The veteran's heart disease is aggravated by his service-
connected diabetes mellitus.

2. The veteran's tinnitus is due to noise exposure in 
service.


CONCLUSIONS OF LAW

1. The criteria for secondary service connection for heart 
disease have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007).

2. Tinnitus is the result of disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for heart disease and 
for tinnitus. During his hearing before the undersigned 
Veterans Law Judge, the veteran testified that his heart 
disease was primarily the result of his service-connected 
diabetes mellitus. As such, he maintained that service 
connection was warranted on a secondary basis. He also 
testified that his tinnitus was primarily the result of noise 
exposure in service and that service connection for that 
disorder was warranted on a direct basis. After reviewing the 
record, the Board finds that the evidence for and against 
each of those claims is at least in equipoise. Therefore, 
after resolving all reasonable doubt in favor of the veteran, 
the Board concludes that service connection for heart disease 
and for tinnitus is warranted. To those extents, the appeal 
is granted.

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for heart disease and 
for tinnitus. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
After reviewing the record, the Board finds that VA has met 
that duty.
Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. The resolution of this issue must 
be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in the which the 
veteran served, his medical records and all pertinent medical 
and lay evidence. Determinations relative to service-
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
has been aggravated by a disability for which service 
connection has already been established. 38 C.F.R. § 3.310. 
In this regard, the Board notes that service connection is in 
effect for diabetes mellitus, evaluated as 20 percent 
disabling. 

Heart Disease

The veteran's service medical records show that during 
treatment in July 1982, he demonstrated an elevated blood 
pressure reading of 128/90. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2007). During his August 1988 service 
retirement examination, he demonstrated an elevated level of 
triglycerides, as well as elevated blood pressure of 140/100. 
Chest X-rays also revealed mild cardiomegaly and the examiner 
recommended a consultation with the Internal Medicine 
service. Despite those findings, however, chronic 
cardiovascular disability was not clinically identified until 
2002, when the veteran was treated at St. John Hospital for 
cardiomyopathy, congestive heart failure, hypertension, left 
bundle branch block, and a left atrial abnormality. Shortly 
thereafter, he underwent implantation of a pacemaker.

More recent records, such the reports of VA examinations 
performed in February 2005, show that the veteran's 
cardiovascular disease is diagnosed primarily as 
cardiomyopathy with left-sided systolic failure, chronic, 
heart class 2. Following those examinations, the examiner 
concluded that such disability had likely been aggravated by 
the veteran's service-connected diabetes mellitus. 

Such evidence supports the veteran's contentions that service 
connection for his heart disease is warranted on a secondary 
basis. At the very least, it presents an approximate balance 
of evidence both for and against the veteran's claim. Under 
such circumstances, all reasonable doubt is resolved in favor 
of the veteran; and the claim will be granted on that basis. 
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Tinnitus

The veteran's service medical records are completely negative 
for any complaints or clinical findings of tinnitus. Such 
disability was first manifested during a VA audiologic 
examination in February 2005. Although many years after 
service, the examiner noted that the veteran had sustained 
significant noise exposure in service during combat. In this 
regard, the Board notes that the veteran served in the 
Republic of Vietnam for approximately one year. During that 
time, he was assigned to a Combat Engineer unit. Such an 
assignment is consistent with significant noise exposure.

In addition to the noise in combat, the veteran had acoustic 
trauma in service from the sounds of weaponry in general, as 
well as in non-combat situations, such as in the motor pool. 
While it was noted that the veteran also had noise exposure 
after service from such sources as loud music and power 
tools, it is reasonable to conclude that his tinnitus is due, 
at least in part, to the acoustic trauma sustained during his 
20 year military career. Therefore, service connection is 
warranted on a direct basis. In arriving at this decision, 
the Board has, again, resolved all reasonable doubt in favor 
of the veteran.


ORDER

Entitlement to service connection for heart disease is 
granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran also seeks service connection for low back 
disability, for hearing loss disability, and for the 
residuals of a fractured jaw. A review of the record 
discloses that there is outstanding evidence which may 
support those claims. 

Computer records show that the veteran has been entitled to 
receive Social Security disability benefits since February 
2004. However, records associated with those benefits have 
not been placed in the claims folder. Such records could 
provide support for the veteran's claims.

With respect to the claim for service connection for low back 
disability, the Board notes that during service the veteran 
complained of back pain during treatment in October 1974. He 
also complained of recurrent back pain during examinations in 
May 1983 and August 1988. 

More recent records, such as the report of electromyographic 
testing and nerve conduction studies performed by F. H., M.D. 
in December 2003 and radiographic studies, performed at St. 
John Hospital in April 2005, show that the veteran has low 
back disability, variously diagnosed as lumbar spondylosis 
with lumbar spondylolisthesis at L4-L5, probable degenerative 
joint disease, and probable degenerative disc disease. 

Despite competent evidence of possible back problems in 
service and current identifiable back pathology, the veteran 
has not had a VA examination to determine the etiology of his 
low back disability. 

In February 2005, the veteran underwent a VA audiologic 
examination. Although the examiner found the veteran's 
hearing to be within normal limits, testing revealed speech 
recognition of only 92 percent, bilaterally. Under VA 
regulations, such percentages connote hearing loss disability 
in each ear. 38 C.F.R. § 3.385 (2007). Accordingly further 
development of the record is warranted to determine whether 
or not the veteran does, in fact, have current hearing loss 
disability, and, if so, the etiology of that disability.

With respect to the claim of entitlement to service 
connection for the residuals of a fractured jaw, the Board 
notes that the fracture occurred in a motor vehicle accident 
in service in January 1971. Whether or not additional 
development of the record is warranted with respect to that 
issue will be predicated on a further a review of the claims 
file after the veteran's records are obtained from the Social 
Security Administration.

In light of the foregoing, additional action is warranted 
prior to further consideration by the Board. Therefore, the 
case is REMANDED for the following actions:

1. Request the veteran's records from the 
Social Security Administration. Such 
records should include, but are not 
limited to, a copy of his award letter 
and any medical records associated with 
his claim. Also request that the veteran 
provide any such records he may have in 
his possession. 

A failure to respond or a negative reply 
to any request must be set forth in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the actions in paragraph 1 have 
been completed, schedule the veteran for 
an orthopedic examination to determine 
the nature and etiology of any back 
disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

If back disability(ies) is(are) 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis(es). 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The examiner must 
respond to the inquiry as to whether or 
not back disability was first manifested 
by the veteran's complaints of back pain 
in service in October 1974, May 1983, 
and/or August 1988. The examiner must 
state the medical basis or bases for this 
opinion. If the examiner is unable to do 
so without resort to speculation, he or 
she should so state. 

3. When the actions in paragraph 1 have 
been completed, schedule the veteran for 
an audiologic examination to determine 
the nature and etiology of any hearing 
loss disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

If hearing loss disability(ies) is(are) 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis(es). 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The examiner must 
respond to the inquiry as to whether or 
not the veteran's hearing loss disability 
is the result of noise exposure in 
service. The examiner must state the 
medical basis or bases for this opinion. 
If the examiner is unable to do so 
without resort to speculation, he or she 
should so state. 

4. When the actions requested have been 
completed, undertake any other indicated 
development deemed by the M&ROC /AMC to 
be appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for low back 
disability; entitlement to service 
connection for hearing loss disability; 
and entitlement to service connection for 
the residuals of a fractured jaw. 

The M&ROC /AMC must ensure that all directed factual and 
medical development as noted above is completed. If the event 
that the examination report do not contain sufficient detail, 
the M&ROC /AMC must take any appropriate action by return of 
the report to the examiner for corrective action. See 38 
C.F.R. § 4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The M&ROC and the 
veteran are advised that the Board is obligated by law to 
ensure that the M&ROC complies with its directives, as well 
as those of the appellate courts. It has been held that 
compliance by the Board or the M&ROC is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the M&ROC, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the M&ROC. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


